DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the remarks, filed on September 19, 2022. Claims 1-20 are currently pending. Neither of claims 1-20 have been amended. Applicant’s remarks have been fully considered but were not persuasive.
With respect to the 101 rejection for reciting abstract idea, Applicant seems to agree that the claims are directed to an abstract idea. Applicant argues, however, that the abstract idea is integrated into a practical application. According to step 2B of the Alice/Mayo test, the claim should be analyzed to determine whether they recite additional element(s) that amount to significantly more than the judicial exception. The additional elements of the claims include a peer-to-peer network, a processor, a memory, a computer-readable hardware storage device coupled to the processor, and a peer-selection system. There additional elements merely use one or more computers as tools to perform the abstract idea. The use of a peer-to-peer network, a processor, a memory, a computer-readable hardware storage device coupled to the processor, etc., does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field, and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant states that the term “peer-to-peer network” within the context of this application refers to a P2P software application and that P2P software can be deployed on platforms that do not have physical peer-to-peer architecture. Applicant concludes that the term peer-to-peer networking is known in the filed to describe a software technology in which users are logically organized into a P2P topology, and adds that the claimed features are an improvement to P2P application software.
It seems that Applicant believes that amending the claims to clarify that the peer-to-peer network refers to a software application and not to an architecture, would overcome the 101 rejection. The examiner respectfully notes that such proposed amendment would not overcome the rejection, because the claim recitations are still directed to the abstract idea of populating a solution set from an initial set based on partitioning the initial set until a relationship between members of the set is optimal. The claims are directed to observing and evaluating mathematical relationships in a set within the mathematical relationships and mental processes  within the “mathematical concepts” and “mental processes” grouping of abstract ideas. In addition, the additional elements of the claims still do not integrate the abstract idea into a practical application, because (as shown in MPEP 2106.04(d) I) limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: an improvement in the functioning of a computer, or an improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
The current claims do not fall under any of the above categories of known eligible practical applications. On the contrary the claim limitations generally link the use of a judicial exception to a particular technological environment or field of use and therefore do not integrate the judicial exception into a practical application.
Applicant further discusses case law and compares the claims with McRo v. Bandai and states: “a claimed invention is not deemed patent-ineligible solely by considering the invention’s output.” However, in order to prove this point, Applicant argues the output by stating “Applicant’s claim invention allows a peer-selection mechanism to produce results least vulnerable to coordinated hacking…” which rather than referring to claim language includes solely the final goal (i.e. output) of the Application. The examiner respectfully notes that the 101 analysis on present claims is not solely considering the output. The analysis considers every feature of the claims (please see section 5 below and the emphasis added to claim recitations.)
Applicant invitation for suggesting ways of amending the claims to overcome the rejection is acknowledged. The examiner notes that in case any possible suggestions come to mind, she will definitely contact Applicant with suggestions.
With respect to the 103 rejections, Applicant argues that Shalita does not mention reducing a number of interpartition votes by migrating users between partitions. The examiner respectfully disagrees and notes that Shalita at least in Col. 6 l. 32-Col. 7 l. 46, and Col 9 ll. 46-57 teaches clustering (i.e. interpartition migrating) users (i.e., peers) into buckets (i.e., partitions) based on their relationships shown by their social signatures between the users. The examiner notes that interpartition voting can be interpreted as relationships among users of different buckets shown via their social signatures. The clustering such that connection between buckets is minimized, as taught by Shalita, is equivalent of reducing number of interpartition voting through migrating. 
Applicant argues that one goal of Applicant’s claims is that it provides a way to identify secret collaboration among members of a group of users for the purpose of biasing a voting result, and that a group of users engaged in such deceptive activity would disguise any similarities or connections that exist among them, in order to better conceal the fact of their collusion. Applicant adds that Shalita’s social signature mechanism could easily produce partition memberships different than those based on characteristics of members’ voting activities. The examiner respectfully disagrees and notes that although users engaged in biased voting can disguise their similarities or connections, they cannot disguise their voting activity, because if they could, it would not have been possible to determine the number of interpartition votes. In fact, the social signature as taught by Shalita can be used in a similar way to the voting activity of each user  in present Applicant, in the sense that it can be used for clustering the users into buckets, as voting activity can be used for migrating peers between partitions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 are directed to a system (product), Claims 8-14 are directed to a method (process). Claims 16-20 are directed to a computer program product (product.) Therefore, these claims fall within the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of populating a solution set from an initial set based on partitioning the initial set until a relationship between members of the set is optimal. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 8 and 15 recite: 
“the system receiving, from a requesting application, notice of a peer-selection event that comprises a voting activity, where each vote of the voting activity is cast by a voting peer, of a set of peer users of the peer-to-peer network, for a distinct voted peer of the set of peer users, and where the voting activity selects a predefined number of peers, of the set of peer users, to be included in a solution set; the system partitioning the set of peer users into two partitions; the system reducing a total number of interpartition votes by migrating peers between the two partitions, where an interpartition vote is a vote in which the voting peer is contained in a different partition than the partition that contains the voted peer; the system assigning an indegree value to each peer of the set of peer users; the system determining, as a function of the indegree values, whether the partitioning is optimal, and, if determining that the partition is not optimal: further partitioning each partition into two mutually exclusive next-generation partitions, and repeating the migrating, the associating, and the determining upon each next- generation partition; the system, if determining that the partition is optimal, populating the solution set with the peers to which have been assigned an indegree value greater than zero, and the system returning the solution set to the requesting application,
which is receiving a notice of a voting activity, for a distinct voted peer of a set of peer users, partitioning the set of peer users into two partitions, reducing a total number of interpartition votes by migrating peers between the two partitions, assigning an indegree value to each peer of the set of peer users, determining whether the partitioning is optimal, and, if the partition is not optimal further partitioning each partition into two mutually exclusive partitions, and repeating the migrating, the associating, and the determining upon each partition until the partition is optimal, populating the solution set with the peers with an indegree value greater than zero, and returning the solution set. Therefore the claim recites observing and evaluating mathematical relationships in a set within the mathematical relationships and mental processes  within the “mathematical concepts” and “mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for populating a solution set from an initial set based on partitioning the initial set until a relationship between members of the set is optimal. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a peer-to-peer network, a processor, a memory, a computer-readable hardware storage device coupled to the processor, and a peer-selection system, merely use one or more computers as tool to perform the abstract idea. The use of a peer-to-peer network, a processor, a memory, a computer-readable hardware storage device coupled to the processor, etc., does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements a peer-to-peer network, a processor, a memory, a computer-readable hardware storage device coupled to the processor, and a peer-selection system, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, 9 and 16 recite “each partition is allocated a corresponding number of solution- set entries,” which further describes the set partitioning.
Dependent claims 3, 10, and 17 recite “a first number of solution-set entries is allocated to a first partition, and where a ratio of the first number to the predefined number is equal to a ratio of a number of peers in the first partition to a total number of peers in the set of peer users,” which is a mathematical formula, further describing the abstract idea. 
Dependent claims 4, 11 and 18 recite “where the partitioning is determined to be optimal if every partition contains a number of peers associated with an indegree value greater than zero that is equal to or greater than the number of solution-set entries allocated to that partition,” which is a mathematical formula, further describing the abstract idea. 
Dependent claims 5, 12 and 19 recite “where a first indegree value of a first peer of the set of peer users is defined as a number of incoming interpartition votes cast for the first peer,” which is a mathematical formula, further describing the abstract idea.
Dependent claims 6, 13 and 20 recite “reducing a total number of intrapartition votes by migrating peers between the two partitions, and where an intrapartition vote is a vote in which the voting peer and the voted peer are contained by a same partition,” which further describes the abstract idea.
Dependent claim 7 recites “where the requesting application is a crowdsourcing application,” further describes the abstract idea.
Therefore, while dependent claims slightly modify the analysis provided with respect to independent claims, these additional functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The present application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalita et al. (US Patent No.  10,616,353) in view of Li et al. (NPL: 2012-41st International Conference on Parallel Processing), further in view of Levin et al. (US patent No. 10,169,485)
With respect to claims 1, 8 and 15, Shalita et al. teach:
receiving, from a requesting application, notice of a … event… (Col 9 Lines 8-57)
partitioning the set of peer users into two partitions; (clustering into buckets: Col. 6 l. 55-Col. 7 l. 46, Col 9 Lines 8-57)
reducing a total number of interpartition votes by migrating peers between the two partitions, (clustering (migrating) users (peers) into buckets (partitions) based on their relationships (voting), when connection between buckets (interpartition votes) is minimized (reduced): Col. 6 l. 32-Col. 7 l. 46, Col 9 Lines 46-57)
assigning an … value to each peer of the set of peer users; (social signature Col. 7 l. 47-Col. 8 l. 2)
determining, as a function of the … values, whether the partitioning is optimal, (Col. 8 ll. 36-52)
if determining that the partition is not optimal: further partitioning each partition into two mutually exclusive next-generation partitions, and repeating the migrating, the associating, and the determining upon each next- generation partition; (Col 9 Lines 21-57) 
In addition, with respect to claims 1 and 15, Shalita et al. teach:
a computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a peer-selection system, of a peer-to-peer network, comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method…(Col. 14 ll. 6-45)
Shalita et al. do not explicitly teach:
voting activity…
where each vote of the voting activity is cast by a voting peer, of a set of peer users of the peer-to-peer network, for a distinct voted peer of the set of peer users, and 
where the voting activity selects a predefined number of peers, of the set of peer users, to be included in a solution set; 
where an interpartition vote is a vote in which the voting peer is contained in a different partition than the partition that contains the voted peer;
indegree value…
if determining that the partition is optimal, populating the solution set with the peers to which have been assigned an indegree value greater than zero, and the system returning the solution set to the requesting application.
However, Li et al. teach:
voting activity… (Page 99 Col. 2 paragraph 1)
where each vote of the voting activity is cast by a voting peer, of a set of peer users of the peer-to-peer network, for a distinct voted peer of the set of peer users, and where the voting activity selects a predefined number of peers, of the set of peer users, to be included in a solution set; (Page 99 Col.2 paragraph 1)
indegree value…(number of ratings: Page 101 Col. 2 paragraph 2-Page 102 Col. 2 paragraph 3)
if determining that the partition is optimal, populating the solution set with the peers to which have been assigned an indegree value greater than zero, and the system returning the solution set to the requesting application. (Page 105 Col. 2-page 106 Col. 1)
The examiner notes that the claim recitation “if determining that the partition is optimal…” indicates a conditional limitation and therefore does not further limit the scope of the claim because the condition “if determining…” may never met. In that case, the populating will never be performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collusion detection in voting in a peer-to-peer network, as taught by Li et al. into the graph partitioning as taught by Shalita et al. in order to prevent collusion in peer voting by partitioning the peer graph. (Li et al. Abstract, Introduction)
Shalita et al. and Li et al. do not explicitly teach:
where an interpartition vote is a vote in which the voting peer is contained in a different partition than the partition that contains the voted peer; 
However, Levin et al. teach:
where an interpartition vote is a vote in which the voting peer is contained in a different partition than the partition that contains the voted peer; (Col. 6 ll. 20-32)
In addition, Levin et al. teach:
indegree value… (Col. 11 ll. 30-60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph partitioning, as taught by Levin et al. into the Collusion detection algorithm as taught by Shalita et al. and Li et al., in order to prevent collusion in peer voting by partitioning the peer graph. (Levin et al. Abstract)
With respect to claims 2, 9, and 16, Shalita et al., Li et al. and Levin et al. teach the limitations of claims 1, 8 and 15
Shalita et al. and Li et al. do not explicitly teach:
where each partition is allocated a corresponding number of solution- set entries.
However, Levin et al. teach:
where each partition is allocated a corresponding number of solution- set entries. (Col. 9 ll. 25-48)
With respect to claims 3, 10, and 17, Shalita et al., Li et al., and Levin et al. teach the limitations of claims 2, 9 and 16.
Moreover, Levin et al. teach:
where a first number of solution-set entries is allocated to a first partition, and where a ratio of the first number to the predefined number is equal to a ratio of a number of peers in the first partition to a total number of peers in the set of peer users. (vertex score: Col 8 l. 43-Col. 9 l. 48)
With respect to claims 4, 11 and 18, Shalita et al., Li et al., and Levin et al. teach the limitations of claims 3, 10 and 17.
Moreover, Shalita et al. teach:
the partitioning is determined to be optimal if every partition contains a number of peers associated with an indegree value greater than zero that is equal to or greater than the number of solution-set entries allocated to that partition. (Col. 8 ll. 36-52, Col 9 Lines 21-57)
The examiner notes that the claim recitation “if every partition contains …” indicates a conditional limitation and therefore does not further limit the scope of the claim because the condition “if…” may never met. In that case, the “determined” will never be performed.
With respect to claims 5, 12 and 19, Shalita et al., Li et al. and Levin et al. teach the limitations of claims 1, 8 and 15.
Moreover, Levin et al. teach:
where a first indegree value of a first peer of the set of peer users is defined as a number of incoming interpartition votes cast for the first peer. (Col 8 l. 43-Col. 9 l. 48) 
With respect to claims 6, 13 and 20, Shalita et al., Li et al. and Levin et al. teach the limitations of claims 1, 8 and 15.
Moreover, Levin et al. teach:
where the migrating further comprises reducing a total number of intrapartition votes by migrating peers between the two partitions, and where an intrapartition vote is a vote in which the voting peer and the voted peer are contained by a same partition. (Col. 6 ll. 20-32, Col. 9 ll. 25-63)
With respect to claim 7, Shalita et al., Li et al. and Levin et al. teach the limitations of claim 1.
Shalita et al., Li et al. and Levin et al. do not explicitly teach:
where the requesting application is a crowdsourcing application.
However, the claim recitation indicates non-functional descriptive material and therefore does not further limit the scope of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685